Citation Nr: 0705221	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-32 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for chronic epididymitis.

2.  Entitlement to service connection for a low back 
disability (claimed as low back strain).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran had active military service from July 2000 to 
March 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision in which 
the RO granted service connection and assigned an initial 10 
percent rating for chronic epididymitis (claimed as bilateral 
testicle pain), effective March 11, 2002; and denied the 
veteran's claim service connection for a back disability 
(claimed as back strain).  The veteran filed a notice of 
disagreement (NOD) in March 2003, and the RO issued a 
statement of the case (SOC) in September 2003.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in October 2003.

In a September 2004 rating decision, the RO assigned an 
initial 30 percent for chronic epididymitis, effective March 
11, 2002.  

In April 2004, the appellant testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.

The Board notes that in a deferred rating decision also in 
September 2004, it was noted that the veteran and his 
representative were told at the hearing of an intended 
increase for chronic epididymitis from 10 percent to 30 
percent disabling and agreed; hence, the appeal was satisfied 
on this issue.  However, after careful review of the claims 
file, the Board is not satisfied that the veteran limited his 
claim for an initial rating for chronic epididymitis to 30 
percent; no written withdrawal of the claim or other 
statement of satisfaction from the veteran is associated with 
the claims file.  Hence, the Board with proceed with 
appellate review of this issue.

The Board has characterized the claim for higher initial 
rating in light of the decision in Fenderson v. West, 12 Vet. 
App. 119 (1999) (distinguishing original claims from claims 
for increase for already service-connected disability). While 
the RO has assigned a higher initial rating of 30 percent for 
chronic epididymitis during the pendency of this appeal, as a 
higher rating is available, and the veteran is presumed to 
seek the maximum available benefit, the claim for a higher 
rating remains viable on appeal.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In March 2006, the appellant testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.  

In August 2006, the Board received additional evidence that 
is duplicative of evidence already of record.

The Board's decision on the claim for a higher initial rating 
for chronic epididymitis is set forth below.  The claim for 
service connection for a low back disability is addressed in 
the remand following the order; that matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a rating in excess of 30 percent for 
chronic epididymitis has been accomplished.

2.  The veteran's epididymitis is chronic, with continuous 
intensive management since discharge from service; while 
ultrasound studies reveal intermittent and recurrent 
bilateral scrotal pain accompanied by soft swelling on the 
right, there is no medical evidence of any associated renal 
dysfunction, voiding dysfunction, urinary frequency or 
obstructed voiding.




CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 
percent for chronic epididymitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.89, 4115a, 4115b 
Diagnostic Code 7525 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the matter on appeal has been accomplished.

In an April 2002 pre-rating notice letter, the RO notified 
the veteran and his representative of what evidence was 
needed to show entitlement to service connection: an injury 
in military service or a disease that began or was made worse 
during service, or an event in service causing injury or 
disease; a current physical disability; and a relationship 
between the current disability and an injury, disease, or 
event in service.  The RO also indicated the type of evidence 
needed to establish each element.  

In a July 2006 post-decision notice letter, the RO advised 
the veteran what was needed to show entitlement to an 
increased rating:  nature and symptoms of the condition, 
severity and duration of the symptoms, and impact of the 
condition and symptoms on employment.  The veteran was 
provided examples of evidence that may affect his disability 
rating including:  on-going treatment records, VA or other 
Federal treatment records that he had not previously told 
them about, recent Social Security Administration (SSA) 
determinations, statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work, or statements from 
people who have witnessed how his disability symptoms affect 
him.  The RO requested information about continuous treatment 
or when treatment began, service medical records (SMRs) in 
the veteran's possession that he may not have sent, and 
reports of treatment for his condition while attending 
training in the Guard or Reserve.  

After each letter, the veteran and his representative were 
afforded opportunities to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

Additionally, in the April 2002 pre-rating notice letter, the 
RO provided notice that VA would make reasonable efforts to 
help the veteran get evidence necessary to support his claim, 
such as medical records if he gave it enough information.  
The RO requested that the veteran complete and return an 
enclosed VA Form 21-4142 for each health care provider.  That 
letter further specified what records VA was responsible for 
obtaining, to include Federal records, and reiterated the 
type of records that VA would make reasonable efforts to get.  
The letter advised the veteran "If you have no further 
evidence to submit, please use the enclosed VA Form 21-4138, 
Statement in Support of Claim, to let us know so that we may 
continue processing your claim."  The veteran was further 
advised that his service medical records were received.  
Additionally, the RO advised the veteran that an examination 
was being requested for him at the East Orange New Jersey VA 
Medical Center (VAMC).  In the July 2006 letter, the RO 
specifically stated, "If you have any information or 
evidence that you have not previously told us about or given 
to us, and that information or evidence concerns the level of 
your disability or when it began, please tell us or give us 
that evidence as soon as possible."The Board finds that, 
collectively, these letters satisfy the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met with 
respect to the claim herein decided.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  

As indicated above, in the matter herein decided, documents 
substantially meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As 
indicated above, the RO gave the appellant notice of what was 
required to substantiate the claims, and afforded him 
opportunities to submit pertinent information and/or evidence 
before readjudicating the claim more than one year later in 
June 2006 (as reflected in the SSOC).

Hence, the Board finds that any VA failure in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. Dec. 21, 
2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that in rating cases, the VCAA requires notice of the 
criteria for higher ratings-in this case, provided in the 
SOC, which suffices under Dingess/Hartman-as well as notice 
of information pertaining to effective dates.    In a July 
2006 letter, the RO furnished a letter providing information 
and effective date.  As with the 2004 letter, the Board finds 
that the timing of the notice is harmless.  In any event, as 
the Board's decision herein denies the appellant's claim for 
a higher rating, no disability rating or effective date is 
being, or is to be, assigned; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
of the claim herein decided has been accomplished.  The RO 
has made reasonable and appropriate efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  As a result, private medical records, the reports of 
April and May 2002 VA examinations, and the transcripts of RO 
hearings in 2004 and 2006 have been associated with the 
claims file.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, existing evidence pertinent to the claim 
for entitlement to a rating in excess of 30 percent for 
chronic epididymitis that needs to be obtained.  The record 
also presents no basis to further develop the record to 
create any additional evidence for consideration in 
connection with this claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim for 
a rating in excess of 30 percent for chronic epididymitis at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, pursuant to which 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability are assigned.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 .  Where 
there is a  question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 .  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2004); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran's epididymitis has been assigned an initial 30 
percent rating under Diagnostic Code 7525, for chronic 
epididymitis.  38 C.F.R. § 4.115b, Diagnostic Code 7525 
(2005).  Diagnostic Code 7525 provides that chronic 
epididymitis should be rated as urinary tract infection 
(UTI).  

The rating criteria for UTI is found at 38 C.F.R. § 4.115a.  
That section provides that, if there is poor renal function, 
then the disability should be rated as renal dysfunction.  
Under section 4.115a, a maximum 30 percent disability rating 
is warranted for UTI with recurrent, symptomatic infection 
requiring drainage frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.

For renal dysfunction, a 30 percent disability rating is 
warranted when albumin is constant or recurring with hyaline 
and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101.  A 60 percent rating requires 
constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101.  An 80 percent rating 
requires persistent edema and albuminuria with BUN 40 to 80 
mg%; or creatinine 4 to 8 mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 100 percent rating requires 
regular dialysis, or precluding more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular.  38 C.F.R. § 4.115a.  

The provisions of 38 C.F.R. §§ 4.115a also include criteria 
for rating genitourinary disabilities on the basis of voiding 
dysfunction, urinary frequency, and obstructed voiding.  

A December 2000 progress note from Essex-Hudson Urology. 
P.C.. reflects an impression of epididymitis.  With the 
exception of only mildly tender but very hard epididymides, 
bilateral, the examination was essentially normal.  

In a May 2001 letter, C. Rilli, M.D. (from Essex-Hudson 
Urology, P.C.), reported that a CAT scan of the pelvis 
revealed the suggestion of increased vascularity in the 
scrotal area, possibly representing varicocele.  In an April 
2001 progress note, Dr. Rilli presented medical findings that 
the veteran's intravenous pyelogram (IVP) was found to be 
normal.  He further stated that there was no indication of 
acute infection or collections.  Further, reports dated from 
January 2001 to April 2002 reflect that the veteran's urine 
culture results were negative, and that the results of  a New 
Jersey Health Care System VA renal ultrasound were normal.  

Reports of an April 2002 VA general medical examination and a 
May 2002 genitourinary examination note a past history of 
multiple episodes of chronic bilateral testicular pain, 
treated with several course of antibiotics and ibuprofen.  In 
reiterating the veteran's complaints, to include swelling of 
the right testicle, the genitourinary examiner specifically 
noted that there were no urinary symptoms and no problems 
with erections.  Assessment included chronic epididymitis.

Progress notes from Essex-Hudson Urology, P.C., dated from 
April 2001 to September 2002, note a history of bilateral 
epididymal tenderness and swelling, and reflect assessments 
of chronic bilateral epididymal pain and recurrent 
epididymitis.  

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for a 
rating greater than 30 percent for service-connected chronic 
epididymitis are not met.  

The pertinent medical evidence in this case clearly reflects 
that the veteran's epididymitis is chronic, with continuous 
intensive management since discharge from service; ultrasound 
studies reveal intermittent and recurrent bilateral scrotal 
pain accompanied by soft swelling on the right.  These 
findings are essentially consistent with the maximum 30 
percent rating assignable under section 4.115a for UTI.  
Moreover, the record presents no basis for consideration of 
any alternative criteria for rating the disability, inasmuch 
as there is no evidence of renal dysfunction, voiding 
dysfunction, urinary frequency or obstructed voiding 
associated with the disability under consideration.

Additionally, the Board finds that the provisions of 38 
C.F.R. § 3.321(b)(1) (cited to in the September 2003 SOC) 
provide no basis, at any point since the May 2002 effective 
date of the grant of service connection, for assignment of 
more than a 30 percent rating for chronic epididymitis on an 
extra-schedular basis.  In the absence of evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or frequent periods of 
hospitalization, or evidence that the disability otherwise 
has rendered impractical the application of the regular 
schedular standards, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) have not been 
met. See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that there 
is no basis for assignment of more than a 30 percent rating 
for service-connected chronic epididymitis at any point since 
the March 11, 2002 effective date of the grant of service 
connection for that disability.  As such, there is no basis 
for staged rating of the disability, pursuant to Fenderson, 
and a higher initially rating must be denied.  In reaching 
these conclusions, the Board has considered the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against assignment of any higher rating, the 
veteran's claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 30 percent for chronic 
epididymitis is denied.





REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for a low back 
disability (claimed as low back strain) is warranted.

The record reflects that the veteran was treated for low back 
pain in service and that he has alleged continued low back 
pain after discharge.  

Service medical records reflect ongoing complaints of 
recurrent back pain.  In a September 2001 individual sick 
slip, it was noted that the veteran was referred to the Troop 
Medical Center Number One (TMC) for an occurrence recorded as 
"injury" and follow up for chronic back pain and profile.  
It was noted that a September 2001 Winn Army Hospital x-ray 
report of the same date revealed mild degenerative disc 
disease, T-11, 12.  

Post service, the report of an April 2002 VA orthopedic 
examination includes a reported history of back pain since 
service.  The examiner indicated that he had ordered x-rays 
of the lumbar spine; however, no diagnosis specific to the 
low back was rendered.  X-rays also conducted in April 2002 
revealed that there was a question of minimal retrolisthesis 
of L5 relative to S1.  There is no indication that the 
orthopedic examiner considered the X-ray report, as no later 
diagnosis or assessment as to the low back was provided.

Under these circumstances, the Board finds that further 
medical development of the low back claim-specifically, to 
obtain a medical opinion that specifically addresses whether 
the veteran has a current low back disability underlying his 
complaints of low back pain, and if so, whether such 
disability is medically related to complaints noted in 
service-is needed to resolve the claim remaining on appeal.  
See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by a physician, at an appropriate VA 
medical facility. The veteran is hereby advised that failure 
to report to any such scheduled examination, without good 
cause, may well result in denial of the claim (as 
adjudication will be based on the current record).  See 38 
C.F.R. §  3.655 (2006).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) copy 
(ies) of the notice(s) of the examination sent to him by the 
pertinent VA medical facility at which the examination is to 
take place.

Prior to arranging for the veteran to undergo examination, to 
ensure that all due process requirements are met, the RO 
should give the veteran another opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b) (1) (West 2002); but see also 38 
U.S.C.A. § 5103(b) (3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession (not previously requested).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and, as 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence that is pertinent to his claim 
for service connection for low back 
disability (claimed as low back strain).  

The RO should ask the appellant to submit 
all pertinent evidence in his possession 
that is not already of record, and 
explain the type of evidence that it is 
his ultimate responsibility to submit.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period. 

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, of the efforts that were 
made to obtain them, and describe the 
further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or the 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of his low back, by a 
physician, at the appropriate VA medical 
facility.  The entire claims file to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
x-rays) should be accomplished (with all 
results made available to the examining 
physician prior to completion of his or 
her report), and all clinical findings 
should be reported in detail.

The examiner should identify all 
disability(ies) affecting the low back, 
to specifically include identification of 
any specific pathology underlying current 
complaints of low back pain.  If the 
physician determines that the veteran's 
complaints of low back pain are not the 
result of actual back pathology, but 
instead are associated with the veteran's 
service-connected epididymitis, he or she 
should clearly so state. 

With respect to each diagnosed disability 
of the low back, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
disability is medically related to the 
veteran's active military service, to 
include complaints and findings noted in 
the service medical records.   

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MOMROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


 Department of Veterans Affairs


